 1                                 UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA
 3

 4    LAMOND KEITH WALKER,                                      Case No. 2:18-cv-02372-JAD-PAL
 5                        Petitioner
                                                                     Order Dismissing Case
 6            v.
 7    JERRY HOWELL, et al.,
 8                        Respondents
 9

10           Mail from the court to petitioner has been returned, with the notation that petitioner no

11   longer is at Southern Desert Correctional Center. The court dismisses this action because

12   petitioner has not informed the court of his current address as Local Rule IA 3-1 requires. And

13   because reasonable jurists would not find the court’s conclusion to be debatable or wrong, the

14   court will not issue a certificate of appealability.

15           IT THEREFORE IS ORDERED that this action is DISMISSED without prejudice

16   because of petitioner’s failure to notify the court of his change in address.

17           IT IS FURTHER ORDERED that the Clerk of the Court is directed to add Aaron Ford,

18   Attorney General for the State of Nevada, as counsel for respondents; electronically serve upon

19   respondents a copy of this order; ENTER JUDGMENT accordingly; and CLOSE THIS CASE.

20           IT FURTHER IS ORDERED a certificate of appealability will not issue.

21           Dated: February 26, 2019
                                                                _________________________________
                                                                             _____ _________
                                                                                           ________
                                                                                                 _ __
                                                                                                    _ __
22                                                              U.S. District Judge    JJennifer
                                                                              Juuddgge Jeenniferr A. Dorsey
                                                                                                     Do
23

24

25

26
27

28
                                                            1
